NO. 07-01-0293-CV

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                     JULY 8, 2002

                         ______________________________


                            AMILEE WENDT, APPELLANT

                                           V.

                  THE LAMAR COUNCIL OF CO-OWNERS,
         TRULY NOLEN OF AMERICA, INC., INDIVIDUALLY AND D/B/A
     TRULY NOLEN EXTERMINATING, INC. AND ALICE LOSSEN, APPELLEES


                       _________________________________

            FROM THE 269TH DISTRICT COURT OF HARRIS COUNTY;

             NO. 96-59117; HONORABLE JOHN WOOLDRIDGE, JUDGE

                        _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


      Appellant Amilee Wendt perfected this appeal from a take nothing judgment on her

negligence claims against appellees. Both the clerk’s record and reporter’s record have

been filed. After a stay was granted on November 6, 2001, appellant’s brief was due to be

filed on December 6, 2001. On March 6, 2002, the appeal was dismissed for failure to file

a brief and not complying with an order of this Court. In response to the dismissal,
appellant filed an unopposed motion to retain the appeal and clarify the briefing schedule.

In treating the motion as a timely motion for extension of time to file a motion for rehearing,

the Court granted the motion, withdrew its order of March 6, 2002, and ordered that

appellant’s brief be filed no later than June 1, 2002.1 Neither the brief nor a motion for

extension of time in which to do so was filed. By letter dated June 13, 2002, this Court

notified counsel of the defect and also directed counsel to reasonably explain the failure

to file a brief together with a showing that appellees have not been significantly injured by

the delay by June 24, 2002. Counsel did not respond.


       Accordingly, we dismiss the appeal for want of prosecution and failure to comply

with an order of this Court. See Tex. R. App. P. 38.8(a)(1) and 42.3(b) and (c).



                                           Don H. Reavis
                                             Justice

Do not publish.




       1
       June 1 fell on a Saturday, making the brief due on Monday, June 3, 2002. Tex. R.
App. P. 4.1(a).

                                              2